BRICKELL, C. J.
In Wilson v. Collins (9 Ala. 127); it was held that the statute, declaring a judgment by confession a release of errors (Clay’s Digest, 321, § 51), applied to the judgments of justices of the peace, as well as to the judgments of courts of record. The statute, -with this known. construction, has been re-enacted in' the subsequent revisions and codifications of the statutes, and now forms section 3915 of the Code of 1816. It was further held, in that case, that if the judgment was confessed by fraud or mistake, relief from it could only be obtained in equity. This decision is conclusive of the questions presented by the record, and the judgment must be affirmed.